

114 HR 5536 IH: To direct the Secretary of the department in which the Coast Guard is operating to issue a certificate of documentation with a coastwise endorsement for the vessel Apollonia, and for other purposes.
U.S. House of Representatives
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V114th CONGRESS2d SessionH. R. 5536IN THE HOUSE OF REPRESENTATIVESJune 20, 2016Mr. Gibson introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the department in which the Coast Guard is operating to issue a
			 certificate of documentation with a coastwise endorsement for the vessel
			 Apollonia, and for other purposes.
	
		1.Vessel Apollonia
 Notwithstanding any other provision of law, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Apollonia (United States official number 1266527).
		